Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian L. Repper (Reg. No. 68,517) on 04/29/2021.

The application has been amended as follows: 
In claim 14, line 2, change “wherein” to --comprising:--.


Reasons for Allowance
3.	Claims 1, 2, 4-7, 9, 10, 14, and 15 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 2, 4, 5, 14, and 15, the closest prior art fails to teach the features of claim 1: “the first calculation step comprising calculating a frequency p(t1) of a period t1 in which the low-resistance state is maintained and a frequency distribution NAP(t2) of a period t2 in which the high-resistance state is maintained from the change in resistance value measured in the measurement step and calculating the time constant                         
                            
                                
                                    τ
                                
                                
                                    P
                                
                            
                        
                     in which the low-resistance state is maintained and the time constant                         
                            
                                
                                    τ
                                
                                
                                    A
                                    P
                                
                            
                        
                      in which the high-resistance state is maintained using relations of NP(t1)                         
                            ∝
                        
                     exp(-t1/                        
                            
                                
                                    τ
                                
                                
                                    P
                                
                            
                        
                    ) and NAP(t2)                         
                            ∝
                        
                     exp(-t2/                        
                            
                                
                                    τ
                                
                                
                                    A
                                    P
                                
                            
                        
                    ), respectively,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Regarding claims 6, 7, 9, and 10, the closest prior art fails to teach the features of claim 6: “calculate a frequency distribution NP(t1) of a period t1 in which a low-resistance state is maintained and a frequency distribution NAP(t2) of a period t2 in which a high-resistance state is maintained from the change in resistance value measured by the meter and calculate the time constant                         
                            
                                
                                    τ
                                
                                
                                    P
                                
                            
                        
                     in which the low-resistance state is maintained and the time constant                         
                            
                                
                                    τ
                                
                                
                                    A
                                    P
                                
                            
                        
                     in which the high-resistance state is maintained using relations of NP(t1)                         
                            ∝
                        
                     exp(-t1/                        
                            
                                
                                    τ
                                
                                
                                    P
                                
                            
                        
                    ) and NAP(t2)                         
                            ∝
                        
                     exp(-t2/                        
                            
                                
                                    τ
                                
                                
                                    A
                                    P
                                
                            
                        
                    ), respectively,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857